Name: Commission Regulation (EEC) No 3530/91 of 4 December 1991 altering the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/40 Official Journal of the European Communities 5. 12. 91 COMMISSION REGULATION (EEC) No 3530/91 of 4 December 1991 altering the corrective amount applicable to the refund on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on malt was fixed by Regulation (EEC) No 3472/91 (4) ; Whereas, on the basis of today s cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on malt should be altered, HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 6 (4) of Regulation (EEC) No 2727/75 which is applicable to the export refunds fixed in advance in respect of malt is hereby altered to the amount set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 328, 30 . 11 . 1991 , p. 25. 5. 12. 91 Official Journal of the European Communities No L 334/41 ANNEX to the Commission Regulation of 4 December 1991 altering the corrective amount applicable to the refund on malt (ECU/tonne) Product code Current 12 1st period 1 2nd perioc 2 3rd period 3 4th period 4 5th period 5 1107 10 11 000 0 0 0 - 35 - 35 - 35 110710 19 000 0 0 0 - 35 - 35 - 35 1107 10 91 000 0 0 0 - 35 - 35 - 35 1107 10 99 000 0 0 0 - 35 - 35 - 35 1107 20 00 000 0 0 0 - 35 - 35 - 35 (ECU/tonne) Product code 6th period 6 7th period 7 8th period 8 9th period 9 10th period 10 11th period 11 1107 10 11 000 - 35 - 35 - 35 - 35 - 35 - 35 1107 10 19 000 - 35 - 35 - 35 - 35 - 35 - 35 1107 10 91 000 - 35 - 35 - 35 - 35 - 35 - 35 1107 10 99 000 - 35 - 35 - 35 - 35 - 35 - 35 1107 20 00 000 - 35 - 35 - 35 - 35 - 35 - 35